1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	 Applicant’s preliminary amendment of August 27, 2020 is acknowledged. It is noted that Claims 1- 18 are amended. 
3. 	 An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner's amendment was given in a telephone interview with Mr. Michael D. Beck on July 25, 2006.
4.  	The application has been amended as follows:
 	In the claims:
Claims 1-2 (previously preliminary amended as filed on August 27, 2020).
Claim 3 (currently amended).
 	The hybrid busbar according to claim 1, wherein the current carrying rail profile comprises a rail profile made of copper, aluminum aluminium or a multi-component material _._
Claims 4 - 17 (previously preliminary amended as filed on August 27, 2020).
Claim 18 (currently amended).
      An electrical isolating unit for a busbar system comprising a front section having equally spaced second contact openings aligned with said plurality of equally spaced contact openings of said at least one contact receiving rail profile profiles forming part of a hybrid busbar 
 	the hybrid busbar comprising:
 	-    a current carrying rail profile adapted to carry an electrical current with a predefined high current amplitude and
 at least one contact receiving rail profile having a plurality of equally spaced contact openings configured to receive protruding electrical contacts of electrical devices to be connected to said busbar system;
 	wherein the current carrying rail profile and said at least one contact receiving rail profile are connected with each other to form said hybrid busbar which is engageable from behind by hook-shaped mounting latches of said electrical devices to be connected to said busbar system.
5.  	The following is an examiner's statement of reasons for allowance: None of prior art teaches or suggests a hybrid busbar for a busbar system, said hybrid busbar comprising a current carrying rail profile carrying an electrical current with a predefined high current amplitude, a contact receiving rail profiler having a plurality of equally spaced contact openings to receive protruding electrical contacts of electrical devices to be connected to said busbar system; the current carrying rail profiler is connected with said at least one contact receiving rail profiler to form said hybrid busbar, the busbar engages behind by hook-shaped mounting latches of said electrical devices.
6. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through

 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831